Citation Nr: 0927040	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-37 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to an effective date prior to May 29, 1994, 
for the award of a compensable evaluation for hepatitis 
with depression.

2.	Entitlement to service connection for depression.

3.	Entitlement to a compensable evaluation for erectile 
dysfunction.

The issue of entitlement to waiver of recovery of an 
overpayment of compensation benefits, including whether the 
overpayment was properly created is the subject of a separate 
Board decision of the same date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1972 to 
February 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The Veteran testified before the undersigned Veterans Law 
Judge at an April 2009 hearing conducted at the RO.  A 
transcript of the hearing is of record.

Upon review of the Veteran's claims folder, the Board 
observes the Veteran has filed a timely notice of 
disagreement regarding the issue of entitlement to waiver of 
recovery of an overpayment of compensation of benefits.  The 
Board will address this issue in a separate decision.  
However, the Board notes that as the issue of entitlement to 
waiver of recovery of an overpayment of compensation of 
benefits has not yet been perfected and certified to the 
Board, it was not raised or addressed at the April 2009 
hearing.

Procedural History

The Board observes the Veteran filed an initial claim of 
service connection for hepatitis in August 1988, which was 
denied by a September 1988 rating decision.  Following the 
Veteran's timely appeal, the claim of service connection for 
hepatitis was denied by the Board in a June 1991 decision.  
The Veteran did not appeal the Board's June 1991 denial; 
thus, this decision is final.  

The Veteran then filed an application to reopen his claim for 
service connection in July 1992.  Following a June 1996 Board 
decision, which reopened the Veteran's claim and remanded for 
further development, the RO granted the Veteran's claim by an 
April 1997 rating decision, assigning a non compensable 
evaluation and an effective date of August 15, 1988, the 
original date of claim, as opposed to the date of the 
Veteran's application to reopen his service connection claim.  
The Board will not presently disturb the effective date 
assigned for service connection for hepatitis with 
depression.  See 38 C.F.R. § 3.400(r) (2008) (effective date 
of reopened claims shall be the date of receipt of claim to 
reopen or date entitlement arose, whichever is later).

In October 1997, the RO granted a 10 percent disability 
evaluation for the Veteran's hepatitis, effective May 19, 
1994.  The Veteran then appealed the initial evaluation 
assigned as well as the effective date of the compensable 
evaluation.  In September 1998, the RO granted a 30 percent 
evaluation, effective April 9, 1998.  In January 1999, the RO 
increased the Veteran's evaluation for hepatitis to 60 
percent, again effective April 9, 1998.  Finally, a July 1999 
rating decision awarded an effective date of June 30, 1995, 
for the assignment of the 60 percent disability evaluation.  
In September 2002, the Board considered the evidence then of 
record, to include all prior rating actions described above, 
and denied the Veteran's claim of an earlier effective date.  
As the Veteran did not appeal the September 2002 Board 
decision, it is final.  In May 2003, the Veteran filed the 
current claim on appeal, seeking a 30 percent evaluation 
prior to June 30, 1995, to include an earlier effective date 
for a compensable evaluation.


FINDINGS OF FACT

1.	At the April 2009 Board hearing, prior to the promulgation 
of a decision in the instant appeal, the veteran withdrew 
the appeal of the issues of entitlement to service 
connection for depression and a compensable evaluation for 
erectile dysfunction.

2.	The Veteran's free-standing claim for an earlier effective 
date is barred as a matter of law.


CONCLUSIONS OF LAW

1.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for depression.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).

2.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to a 
compensable evaluation for erectile dysfunction.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).

3.	There is no legal entitlement to an effective date earlier 
than May 29, 1994, for the award of a compensable 
evaluation for the Veteran's service-connected hepatitis 
with depression.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection and Increased Evaluation 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).  The appellant has withdrawn the 
issues of entitlement to service connection for depression 
and a compensable evaluation for erectile dysfunction (see 
April 2009 statement and Board hearing transcript); hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review these issues and the appeal is 
dismissed.

Earlier Effective Date

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The Board 
notes that the provisions of the VCAA are not applicable to 
the Veteran's claim of entitlement to an earlier effective 
date for the award of a compensable evaluation for hepatitis 
with depression.  In this regard, this issue turns on a 
matter of law and not on the underlying facts or development 
of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  The United States Court of Appeals for Veterans 
Claims (Court) specifically found in Manning that the VCAA 
can have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  See also Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In any event, the Board observes the Veteran's claim has been 
thoroughly developed.  In this regard, all service, VA and 
private treatment records identified by the Veteran 
pertaining to the timeframe in question have been associated 
with the claims file, and have been considered by prior RO 
and Board decisions.  The Veteran has not identified any 
additional evidence that should be obtained prior to a Board 
decision.  Finally, as will be discussed in further detail 
below, the Veteran's freestanding claim for an earlier 
effective date is barred as a matter of law.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  Therefore, because no 
reasonable possibility exists that would aid in 
substantiating the instant claim, any deficiencies of VCAA 
notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).


Analysis

The Veteran asserts that the effective date for his award of 
a compensable evaluation for his service-connected hepatitis 
with depression should be earlier than May 29, 1994.  
Specifically, he contends that he should be awarded a 30 
percent evaluation as early as 1988.  The statutory 
guidelines for the determination of an effective date of an 
award of disability compensation are set forth in 38 U.S.C.A. 
§ 5110.  Except as otherwise provided, the effective date of 
an evaluation and award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later. 38 
C.F.R. § 3.400 (2008).  

By way of history, the Veteran filed an initial claim of 
service connection for hepatitis in August 1988, which was 
denied by a September 1988 rating decision.  Following the 
Veteran's timely appeal, the claim of service connection for 
hepatitis was denied by the Board in a June 1991 decision.  
The Veteran did not appeal the Board's June 1991 denial; 
thus, this decision is final.  8 U.S.C.A. § 7266 (West 2002).

The Veteran then submitted an application to reopen his 
previously denied claim of service connection for hepatitis 
in July 1992.  His claim was initially denied by the RO, and 
he appealed to the Board.  In June 1996, the Board reopened 
the Veteran's claim and remanded the issue of service 
connection for further development.  Following the receipt of 
additional evidence, in April 1997, the RO granted service 
connection for hepatitis and assigned a noncompensable 
evaluation effective August 15, 1988, the date the original 
claim for service connection was received.  In an October 
1997 rating decision, the RO granted a 10 percent evaluation, 
effective May 29, 1994.  The Veteran filed a notice of 
disagreement with the October 1997 rating decision in 
December 1997, asserting he is entitled to an evaluation in 
excess of 10 percent as well as an effective date for the 
compensable evaluation as early as 1989.  Through multiple 
rating decisions dated September 1998 and January and July 
1999, the RO awarded a 60 percent disability evaluation for 
the Veteran's hepatitis, effective June 30, 1995.  While the 
July 1999 rating decision considered the Veteran's appeal to 
have been resolved, the Veteran indicated his desire to 
continue pursing his appeal.

The Board denied the Veteran's claim for an earlier effective 
date in a September 2002 Board decision.  The Veteran was 
notified of the September 2002 Board decision and provided 
notice of his procedural and appellate rights.  As the 
Veteran did not appeal the September 2002 Board decision, it 
is final.  8 U.S.C.A. § 7266 (West 2002).  Thereafter, in May 
2003, the Veteran submitted a statement agreeing with the 
denial of a 60 percent evaluation prior to June 30, 1995, and 
again requested an earlier effective date for the compensable 
evaluation in question.  

The Board observes the September 2002 Board decision 
thoroughly reviewed and considered the evidence then of 
record in denying the Veteran's claim.  Specifically, the 
Board considered the procedural history of the Veteran's 
claim, including the prior Board and numerous RO rating 
decisions.  In addition, the Board properly considered the 
applicable rating criteria in effect both prior and 
subsequent to a June 2001 amendment.  Finally, in analyzing 
the medical evidence of record, the Board specifically noted 
instances in which the evidence indicated the Veteran did not 
exhibit symptoms of hepatitis.  See September 2002 Board 
decision at 8.  Specifically, the Board noted a December 1993 
VA examination found no relevant complaints or 
symptomatology, and a July 1995 VA clinical record 
demonstrates a finding of no active hepatitis.  As such, in 
its September 2002 decision, the Board discussed the 
Veteran's contentions then on appeal, specifically that he 
was entitled to an increased evaluation for hepatitis as well 
as an earlier effective date for the compensable evaluation 
assigned.  When a determination by the RO is affirmed by the 
Board, the RO's determination is subsumed by the final 
appellate determination.  38 C.F.R. § 20.1104.  Decisions by 
the Board are stamped with the date of mailing on the face of 
the decision, and unless the Chairman of the Board of 
Veterans' Appeals orders reconsideration or there is a 
finding of clear and unmistakable error, the decisions are 
final on that date.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 
20.1100(a).  

As the Veteran did not appeal the September 2002 Board 
decision, his May 2003 correspondence is therefore a new 
claim for an earlier effective date for the grant of a 
compensable evaluation for hepatitis.  However, once an 
effective date has become final, a claimant's only recourse 
is to have the final decision revised on the grounds of clear 
and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  In the present case, neither the Veteran 
nor his representative has specifically alleged CUE in any 
prior RO or Board decision.  As such, his current appeal thus 
consists of a "freestanding claim for earlier effective 
dates" and a collateral attack on the evaluation and 
effective date assigned.  Id.  This, however, vitiates the 
rule of finality.  The Board therefore finds that there is no 
proper claim in this case, and the Veteran's claim must be 
denied as a matter of law.


ORDER

The issue of entitlement to service connection for depression 
is dismissed.

The issue of entitlement to a compensable evaluation for 
erectile dysfunction is dismissed.

Entitlement to an effective date earlier than May 29, 1994, 
for the award of a compensable evaluation for hepatitis with 
depression is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


